260 S.W.3d 855 (2008)
STATE of Missouri, Respondent,
v.
Peter V. WISONG, Appellant.
No. WD 67516.
Missouri Court of Appeals, Western District.
August 26, 2008.
Susan L. Hogan, Esq., Kansas City, MO, for appellant.
Shaun J. Mackelprang, Esq., and Rebecca Kurz, Esq., Jefferson City, MO, for respondent.
Before Div III: ELLIS, P.J., HARDWICK and DANDURAND, JJ.

ORDER
PER CURIAM.
Peter Wisong appeals from his convictions for second-degree murder and armed criminal action. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of the circuit court. Rule 30.25(b).